DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 November 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figures 1-5:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3). 
	

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


The disclosure is objected to because of the following informalities:
   Paragraph [0010], line 1:  The phrase "according to claim1," should be deleted as references to specific claims should be avoided as the numbering of claims may change during the prosecution of the application.
   Paragraph [0011], lines 1-2:  Reference to specific claims should be avoided as the numbering of claims may change during the prosecution of the application.
   Paragraph [0012], lines 1-2:  Reference to specific claims should be avoided as the numbering of claims may change during the prosecution of the application.
   Paragraph [0013], line 1:  Reference to specific claims should be avoided as the numbering of claims may change during the prosecution of the application.
   Paragraph [0014], lines 1-2:  Reference to specific claims should be avoided as the numbering of claims may change during the prosecution of the application.
   Paragraph [0015], lines 1-2:  Reference to specific claims should be avoided as the numbering of claims may change during the prosecution of the application.
   Paragraph [0016], lines 1 and 4:  Reference to specific claims should be avoided as the numbering of claims may change during the prosecution of the application.
   Paragraph [0020], line 2:  The term "raises" should be corrected to read
-- raised --.
   
Appropriate correction is required.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 1-11 because the prior art of record fails to teach and/or make obvious the following:
   Claims 1-3 and 8:  Providing a hydrogen penetration behavior estimation method for estimating penetration behavior of hydrogen that penetrates steel, the method making a computer carry out: a second step of inputting second measurement data concerning variation of hydrogen content in the steel-to-be-estimated with time up until the steel fractures when measurements are taken by applying such stress to the steel that fracture due to hydrogen embrittlement occurs; a third step of reading the first measurement data and the second measurement data out of a storage unit, calculating increases in hydrogen contents in an initial stage of measurement using the first measurement data and the second measurement data, respectively, and calculating a ratio of the increase in the hydrogen content according to the second measurement data to the increase in the hydrogen content according to the first measurement data; and a fourth step of multiplying saturated hydrogen content based on the first measurement data by the ratio and designating a resulting product as saturated hydrogen content of the steel-to-be-estimated, the saturated hydrogen content being reached upon application of such stress that fracture due to hydrogen embrittlement occurs in combination with all of the remaining limitations of the claim.
   Claims 4-7 and 9-11:  Providing a hydrogen penetration behavior estimation device that estimates penetration behavior of hydrogen that penetrates steel, the hydrogen penetration behavior estimation device comprising: a second measurement data input unit adapted to input second measurement data concerning variation of hydrogen content in the steel-to-be-estimated with time up until the steel fractures when measurements are taken by applying such stress to the steel that fracture due to hydrogen embrittlement occurs; a ratio calculation unit adapted to read the first measurement data and the second measurement data out of a storage unit, calculate increases in hydrogen contents in an initial stage of measurement using the first measurement data and the second measurement data, respectively, and calculate a ratio of the increase in the hydrogen content according to the second measurement data to the increase in the hydrogen content according to the first measurement data; and a saturated hydrogen content calculation unit adapted to multiply saturated hydrogen content based on the first measurement data by the ratio and designate a resulting product as saturated hydrogen content of the steel-to-be-estimated, the saturated hydrogen content being reached upon application of such stress that fracture due to hydrogen embrittlement occurs in combination with all of the remaining limitations of the claim.
   The closest prior art, JP 2016-05716, discloses that hydrogen embrittlement is evaluated by: performing hydrogen charging until the amount of hydrogen in a steel material becomes constant, with no deformation stress applied to the steel material installed to a constant load generating means: while continuing hydrogen charging, successively applying a deformation stress of less than the tensile strength on the test material by using the constant load generating means; holding the test material for a certain period of time; checking whether or not there is a fracture, and if a fracture has not occurred, further increasing the deformation stress or increasing the amount of hydrogen; and holding the test material for a certain period of time until fracture occurs.  The prior art fails to teach 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses various processes for determining brittleness of a metal due to diffusion of hydrogen into the metal.

This application is in condition for allowance except for the following formal matters: 
   See drawing and specification objections.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL S LARKIN/Primary Examiner, Art Unit 2856